DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “the vector” should be changed to -- a vector --.
In claim 8, line 6, the phrase “the atom” should be changed to -- the atoms -- to provide proper antecedent basis.
In claim 9, line 3, the phrase “the vector” should be changed to -- a vector --.  In line 3, the phrase “the largest phase shift” should be changed to -- a largest phase shift --.
In claim 13, line 7, the phrase “the vector” should be changed to -- a vector --.
In claim 16, it appears this claim is a duplicate of claim 15 and should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, line 2, the phrase “the one or more optical gimbals” lacks antecedent basis.  In lines 3-4, the phrase “the one or more optical gimbals” lacks antecedent basis.  
In claim 10, line 3, it is not clear what “ΔƟ” stands for.  Please clarify.
In claim 19, line 1, the phrase “the at least one optical gimbal” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0216114 (Kotru et al.).
With regards to claim 1, Kotru et al. discloses an atom interferometery comprising, as illustrated in Figures 1-13, an optical gimbal comprising a pulse generator (paragraph [0035]) configured to generate at least two coherent beam splitting pulses (paragraphs [0036],[0053], [0061]); a first optical beam director configured to tilt the vector of the beam splitting pulses by an angle Ɵ (Figures 7-8B,13; [0034],[0037],[0040],[0042],[0046],[0050],[0061]); an atom source configured to allow the beam splitting pulses to manipulate trapped atoms within the atom source (paragraphs [0035],[0047],[0049]); a tilt sensor configured to receive the angle Ɵ, and control the pulse generator and the beam director (paragraphs [0011],[0038],[0049],[0061]; Figure 13); a detector coupled to the atom source configured to measure a final population of the atoms in different states (paragraphs [0037],[0038],[0044],[0045]; Figures 6,13).  (See, paragraphs [0034] to [0062]).

With regards to claim 3, Kotru et al. further discloses the atom source is one of a magneto optical trap, an optical dipole trap, a magnetic trap, an atomic beam, and an ultra-cold atomic fountain.  (See, paragraphs [0035],[0047],[0049]).
With regards to claim 4, Kotru et al. further discloses the pulse generator is configured to generate pulses for a sensor such that the sensor is one of an accelerometer, and a gyroscope.  (See, paragraph [0034])
With regards to claim 5, Kotru et al. further discloses the pulse generator generates along a normal axis; the vector is configured to be within ΔƟ off the normal axis.  (See, as observed in Figures 7-8B,13).
With regards to claim 6, Kotru et al. further discloses the first beam director is one of a phased array emitter, actuated mirrors, spatial light modulators, liquid crystal modulators, and deformable micro-lenses.  (See, paragraph [0034],[0037],[0040],[0042],[0046],[0050], [0061]; Figure 13).
With regards to claim 7, Kotru et al. further discloses an inertial measurement unit coupled to the one or more optical gimbals; the inertial measurement unit is configured to set the angle Ɵ of the one or more optical gimbals.  (See, paragraphs [0045],[0046]; Figures 7-8B,13).
With regards to claim 8, Kotru et al. discloses an atom interferometery comprising, as illustrated in Figures 1-13, a method comprising trapping a collection of atoms (paragraph [0035],[0048],[0049],[0061]; Figure 13); generating a beam splitting pulse for an atomic inertial sensor (paragraphs [0035],[0036],[0053],[0061]; Figure 13); tilting the beam splitting pulse wherein the beam splitting pulse has a wave-vector such that the wave-vector of the beam 
With regards to claim 9, Kotru et al. further discloses adjusting the wave-vector across a range of vectors; identifying a vector in the range of vectors having the largest phase shift due to acceleration.  (See, paragraphs [0037],[0053],[0054]; Figure 10; Table 1].
With regards to claim 10, Kotru et al. further discloses the beam spitting pulse is directed along a normal axis; the vector is configured to be within ΔƟ off the normal axis.  (See, as observed in Figures 7-8B,13).
With regards to claim 11, Kotru et al. further discloses the collection of atoms are trapped within one of a magneto optical trap, an optical dipole trap, a magnetic trap, an atomic beam, and an ultra-cold atomic fountain.  (See, paragraphs [0035],[0047],[0049]).
With regards to claim 12,     a beam deflector tilts the beam splitting pulse, wherein the beam deflector is one of a phased array emitter, actuated mirrors, spatial light modulators, liquid crystal modulators, and deformable micro-lenses.  (See, paragraph [0034],[0037],[0040],[0042], [0046],[0050],[0061]; Figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0216114 (Kotru et al.) in view of U.S. Patent Application Publication 2016/0298967 (Johnson et al.).
With regards to claim 13, Kotru et al. discloses an atom interferometery comprising, as illustrated in Figures 1-13, a system; one or more optical gimbals comprising a pulse generator (paragraph [0035]) configured to generate at least two coherent beam splitting pulses (paragraphs [0036],[0053], [0061]); an optical beam director configured to tilt the vector of the beam splitting pulses by an angle Ɵ (Figures 7-8B,13; [0034],[0037],[0040],[0042],[0046],[0050], [0061]); an atom source configured to allow the beam splitting pulses to manipulate trapped atoms within the atom source (paragraphs [0035],[0047],[0049]); a processor configured to receive the angle Ɵ, and control the pulse generator and the beam director (paragraphs [0011],[0038],[0049],[0061]; Figure 13); a detector coupled to the atom source configured to measure a final population of the atoms in different states (paragraphs [0037],[0038],[0044],[0045]; Figures 6,13).  (See, paragraphs [0034] to [0062]).
The only difference between the prior art and the claimed invention is a vehicle where the optical gimbal attached to the vehicle.
Johnson et al. discloses an atomic gyroscope comprising, as illustrated in Figures 1-7, a vehicle (paragraph [0052]); one or more optical gimbals attached to the vehicle (paragraph [0064]; Figures 3A-3C).  (See, paragraphs [0050] to [0094]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a vehicle as suggested by Johnson et al. to the system of Kotru et al. since this is considered to have been a matter of choice possibilities to the manufacturer and/or operator the applications in various fields, in particular the field of inertial guidance and navigation, one would like to attach/position the one or more optical gimbals without departing from the scope of the invention.  (See, paragraph [0052] of Johnson et al.).

With regards to claim 15, Kotru et al. further discloses the atom source is one of a magneto optical trap, an optical dipole trap, a magnetic trap, an atomic beam, and an ultra-cold atomic fountain.  (See, paragraphs [0035],[0047],[0049]).
With regards to claim 16, Kotru et al. further discloses the atom source is one of a magneto optical trap, an optical dipole trap, a magnetic trap, an atomic beam, and an ultra-cold atomic fountain.  (See, paragraphs [0035],[0047],[0049]).
With regards to claim 17, Kotru et al. further discloses the first beam director is one of a phased array emitter, actuated mirrors, spatial light modulators, liquid crystal modulators, and deformable micro-lenses.  (See, paragraph [0034],[0037],[0040],[0042],[0046],[0050], [0061]; Figure 13).
With regards to claim 18, Kotru et al. further discloses an inertial measurement unit coupled to the one or more optical gimbals; the inertial measurement unit configured to set the angle 0 of the one or more optical gimbals.  (See, paragraphs [0045],[0046]; Figures 7-8B,13).
With regards to claim 19, Johnson et al. further discloses the at least one optical gimbal comprises three optical gimbals orthogonal to one another such that each of the three optical gimbals sense along a separate axis in three dimensions.  (See, paragraphs [0050],[0054],[0056],[0057],[0064]).
With regards to claim 20, Johnson et al. further discloses the vehicle is one of a ship and an aircraft.  (See, paragraph [0052]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Sinclair et al., Compton et al., Bulatowicz, Kasevich et al., and Strabley et al., are related to atom interferometery to determine the final population of the atoms in different states.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 








/HELEN C KWOK/Primary Examiner, Art Unit 2861